            Case 1:19-cv-08808-AT Document 22 Filed 12/17/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------X

GERARDO MOTA BAUTISTA, HUGO                                  Index No. 1:19-cv-08808-AT
BAUTISTA, JUAN LUIS OVANDO
ZEPEDA, JUAN ZEPEDA, JULIO RICARDO                           NOTICE OF VOLUNTARY
ALVAREZ MACATOMA, LEONCIO                                    DISMISSAL WITHOUT
TORRES ACUNA, MARIO MORALES                                  PREJUDICE AS TO DEFENDANT
ROJAS, and OMAR RODRIGUEZ,                                   MAYER WEBER
individually and on behalf of others similarly
situated,
                                                             ECF Case
                                       Plaintiffs,
-against-

COUNTYWIDE BUILDERS, INC. (D/B/A
COUNTYWIDE BUILDERS), NOBLE
CONSTRUCTION GROUP, LLC (D/B/A
NOBLE CONSTRUCTION GROUP),
EDWARD M. GEERLOF JR., MAYER
WEBER, JORDAN GARRIDO, MIKE
GARRIDO, and MARTIN DOE (a/k/a PERU)

                                       Defendants.

-------------------------------------------------------X

                                     NOTICE OF VOLUNTARY DISMISSAL

        Plaintiffs, by their attorneys, Michael Faillace & Associates, P.C., hereby voluntarily

dismiss this action as against Defendant Mayer Weber, without prejudice, pursuant to Fed. R. Civ. P.

41(a)(1)(A).

Dated: New York, New York
       December 17, 2019                             MICHAEL FAILLACE & ASSOCIATES, P.C.


                                                     By:   /s/Jesse Barton_________
                                                           Jesse Barton, Esq.
                                                           60 East 42nd Street, Suite 4510
                                                           New York, New York 10022
                                                           Telephone: (212) 317-1200
                                                           Facsimile: (212) 317-1620
                                                           Attorneys for Plaintiffs
